Citation Nr: 1518145	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on loss of use of the left lower extremity.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a respiratory disability.  

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to an initial rating in excess of 10 percent for right knee tricompartmental degenerative osteoarthritis.  

9.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.  

10.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from March 1988 to February 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005 and December 2013 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran and his daughter testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing; a transcript of the hearing is associated with the claims file.  The matter of entitlement to special monthly compensation based on loss of use of the left lower extremity was previously before the Board in February 2011 when it was remanded for additional development.  

The issues of new and material evidence for service connection for a cervical spine disability, service connection for a right shoulder disability, a right hip disability, a respiratory disability, sleep apnea, hypertension, and an initial increased rating for a right knee disability, and increased rating for a left ankle disability, and special monthly compensation based on the need for regular aid and attendance, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 24, 2010, the preponderance of the evidence is against a finding that the Veteran has no effective function in the left lower extremity other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  

2.  Resolving all reasonable doubt in the Veteran's favor, since August 24, 2010, the evidence is at least in equipoise as to whether he has no effective function remaining in the left foot other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  Prior to August 24, 2010, the criteria for special monthly compensation based on loss of use of the left lower extremity are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2014).  

2.  Since August 24, 2010, the criteria for special monthly compensation based on the loss of use of the left foot are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the special monthly compensation claim, the Veteran was advised of VA's duties to notify and assist in the development of his claim.  A March 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent post-service treatment records have been associated with the claims file including all of his available treatment records from the Tampa VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The RO arranged for VA examinations in July 2005, March 2011, and October 2013.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for rating purposes and therefore, as to the post-remand VA examination, it substantially complies with the remand directions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra.

In addition, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Special monthly compensation (SMC) is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.  Loss of use of a foot is defined in 38 C.F.R. § 4.63.  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a), 4.63.  Loss of use of a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of the lower extremity, or shortening of the lower extremity of 3.5 inches (8.9 centimeters) or more, will be taken as loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

The Court has stated that "[t]the relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Historically, the Veteran's service treatment records show that in June 1988, he suffered a motorcycle accident with multiple fractures, including both ankles.  In July 1988, he underwent open reduction internal fixation of the left medial malleolus.  An April 1989 rating decision granted service connection for left ankle fracture.  

The instant claim for SMC based on loss of use of the left lower extremity was received in March 2005.  

On July 2005 VA examination, the Veteran reported he was able to cease use of a wheelchair in 2001 due to use of an intra-abdominal narcotic pump to control his pain.  Nonetheless, he reported left lower extremity pain even with the use of pain medication.  He further related he was able to ambulate with a significant limp, favoring his left leg, and that his left leg was weaker than his right leg.  He indicated he was unable to left five pounds with his left leg. On physical examination, the Veteran was able to ambulate with furniture and wall guarding, favoring his left leg with a significant limp with the left leg.  His gait was noted to be unsteady when he begins walking but becomes more stable with walking.  There was significant swelling of the left ankle at the medial aspect.  There was also significant crepitus with minimal range of motion.  Repetitious flexion and extension of the ankle increased pain, weakness, fatigue and incoordination, but did not change range of motion.  Strength of the left lower extremity was noted to be 3/5.  Range of motion testing revealed the neutral position at 80 degrees, dorsiflexion 0 to less than 10 degrees, and plantar flexion to 25 degrees.  

August 2010 VA x-rays of the left ankle revealed ankylosis of the left ankle joint.  

At the September 2010 Travel Board hearing, the Veteran testified that for the past four years doctors have told him that the only option remaining is left ankle fusion.  He also testified that his intra-abdominal narcotic pump does not alleviate his pain.  He stated he can walk for about an hour but that he has to sit and rest for two hours.  The Veteran's daughter testified that he has to take frequent breaks to relieve the left knee/ankle pain, and that he has swelling of the left ankle.  

On March 2011 VA examination, the Veteran complained of constant left ankle pain, ranging from four to ten (on a scale to ten), aggravated by prolonged standing.  He indicated he recently received a service dog that helps with stability with ambulation.  He reported he was unable to stand more than a few minutes or walk more than a few yards.  On physical examination, the Veteran's gait was manifested by poor propulsion.  There was no evidence of abnormal weight bearing or ankle instability.  Range of motion studies found dorsiflexion to 5 degrees, plantar flexion to 3 degrees, with objective evidence of pain following repetitive range of motion testing but no additional limitations.  The examiner noted that there was left ankle ankylosis.  The left leg was 0.5 inches shorter than the right leg (36 inches versus 36.5 inches).  Left knee flexion was to 90 degrees.  The diagnosis was advanced degenerative joint disease of the left ankle.  The examiner opined that it was less likely as not that the Veteran's service-connected disabilities result in the loss of use of the left lower extremity.  Based on controlling laws and regulations, the Veteran does not exhibit extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints (i.e., ankle and knee or hip), nor is there shortening of three inches or more, or complete paralysis of the external popliteal nerve.  Although there is severe limitation in range of motion, there is enough function to assist with propulsion and balance that would be lost in the event of an amputation. 

September 2011 VA left ankle x-rays revealed severe osteoarthritic degenerative change.  There was almost complete loss of joint spacing with spurring.  The diagnosis was severe degenerative joint disease, with no change since February 2009 x-rays.  

In December 2012, the Veteran underwent total ankle replacement.  

On October 2013 VA aid and attendance/housebound examination, it was noted that the Veteran can walk without the assistance of another person for up to a few hundred yards.  His gait pattern was antalgic with poor propulsion bilaterally and poor swing through.  He tends to limp somewhat, favoring the left lower extremity.  It was found that he had mild difficulty maintaining his balance secondary to recent joint replacement of the left knee.  

On October 2013 VA ankle examination, the Veteran reported that it was almost impossible to walk on his left ankle during flare-ups.  On physical examination, range of motion studies found left ankle plantar flexion to 30 degrees (with pain at 20 degrees), dorsiflexion to 10 degrees (with pain at 5 degrees), and no change in range of motion with repetitive range of motion testing.  The examiner noted that there was disturbance of locomotion, pain on movement, less movement than normal, and interference with sitting, standing, and weight-bearing after repetitive use.  It was noted that there was no left ankle ankylosis.  The examiner noted the Veteran had intermediate degrees of residual weakness, pain, and/or limitation of motion.  It was noted that the Veteran had regular use of an electric scooter outside of his home, and used a cane around the house.  It was opined that the functional impairment of the left lower extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In a June 2014 letter from Dr. J. B., a VA board certified foot and ankle surgeon with over 25 years of experience, indicated he last examined the Veteran in April 2014.  He noted that there was ample medical documentation to prove significant problems with the left ankle for the past 20 years.  X-rays from 2009 reveal severe degenerative arthritis with no visible joint space.  It was further indicated that the Veteran has been diagnosed with severe arthritis of the left ankle since 2007.  In 2012, the Veteran underwent total ankle replacement of the left ankle as a viable alternative to ankle fusion.  Dr. J. B. opined that he was in complete disagreement with the findings of the most recent VA examination pertaining to the Veteran's left ankle.  It was explained that the examiner's findings were not accurate and did not relate the severity and complete lack of motion and complete loss of function and pain found on examination by Dr. J. B. in April 2014.  

Whether a person has lost the use of a foot is an inherently medical question.  Loss of use requires an assessment of the actual remaining functions of balance, propulsion, etc., and a comparison of those functions of the extremity with amputation and a suitable prosthesis (as well as whether there is certain pathology that is presumed to constitute loss of use, which requires clinical inspection and diagnostic studies/measurements).  Many of these considerations can only be properly evaluated by a medical profession.  The Veteran is a lay person and has not established that he has medical expertise.  See Davidson, supra.  Nonetheless his statements regarding his disability have been considered in detail.  Id.

After a review of the evidence of record, the Board finds that the evidence supports the Veteran's claim effective from August 24, 2010, the date of VA x-rays that found ankylosis of the left ankle joint.  From this period, the VA examination in March 2011 found essentially no range of motion of the left ankle on testing, and his gait was manifested by poor propulsion, and the examiner diagnosed left ankle ankylosis.  In addition, in December 2012, the Veteran underwent total ankle replacement.  While the October 2013 VA examination findings appear to be against the Veteran's claim, the Board also finds significant that the examiner found there was no evidence of ankylosis, despite prior findings of such on x-rays and on examination in March 2011.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed.Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, the Veteran reported it was almost impossible to walk on his ankle during flare-ups, and he regularly used an electric scooter outside of his home and a cane inside his house.  In addition, the Veteran has submitted a June 2014 opinion from Dr. J. B., a VA board certified foot and ankle surgeon, who expressed disagreement with the October 2013 VA examination findings and opinion, and related that he found on examination complete lack of motion and complete loss of function of the left ankle.  Such opinion is consistent with the physical examination findings on March 2011 VA examination, and the report on October 2013 VA examination of regular use of a scooter and use of a cane inside the home.  Thus, resolving all reasonable doubt in the Veteran's favor, and with consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that effective from August 24, 2010, the Veteran has had complete loss of use of his left foot, and special monthly compensation for the loss of use of the left foot is warranted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

For the period prior to August 24, 2010, the Board finds that the preponderance of the evidence is against entitlement to special monthly compensation for the loss of use of the left foot.  In this regard, the Board notes that the only examination during this period is that of the July 2005 VA examination.  While the Veteran reported on examination that he experienced left lower extremity pain, even with pain medication(s), and that he had a limp, which was supported by objective evidence on examination, the examiner also found that the Veteran's gait became more stable as he walked.  Moreover, the Veteran was able to walk without the aid of an assistive device (e.g., cane, wheelchair).  Notably, there was evidence of significant limitation of motion of the left knee and left ankle.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, there is no evidence the Veteran was unable to perform the normal activities of daily living (e.g., going to the grocery store), although he did report he had to rest due to increased pain after use of his left lower extremity.  

In summation, for the period prior to August 24, 2010, there is no evidence the Veteran's left lower extremity met the criteria outlined in 38 C.F.R. § 4.63, including with consideration of the factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995), or other evidence consistent with or approximating the loss of use of the left lower extremity or left foot.  See Owens, supra.  The Veteran's reported symptomatology, while quite significant, does not present a disability picture consistent with no effective function remaining other than would be equally well-served by an amputation stump at the site of election below the knee with use of suitable prosthesis, even taking into account increased pain and decreased function without the use of the intra-abdominal narcotic pump.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  


ORDER

Entitlement to special monthly compensation for loss of use of the left lower extremity, prior to August 24, 2010, is denied.  

Subject to the law and regulations governing the payment of monetary benefits, entitlement to special monthly compensation based on loss of use of the left foot, for the period since August 24, 2010, is granted.  


REMAND

A December 2013 rating decision, in part, denied the Veteran's claims of new and material evidence for service connection for a cervical spine disability, service connection for a right shoulder disability, a right hip disability, a respiratory disability, sleep apnea, hypertension, an initial increased rating for a right knee disability, an increased rating for a left ankle disability, and special monthly compensation based on the need for regular aid and attendance.  In December 2014 correspondence, the Veteran filed a notice of disagreement regarding these matters.  The AOJ has not yet issued the Veteran a statement of the case (SOC) with respect to these issues, or at least one is not included in the record currently before the Board.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober 10 Vet. App. 433, 436 (1997).  

Accordingly, these issues are REMANDED to the AOJ for the following action:

Provide the Veteran a SOC addressing the claims of entitlement to new and material evidence for service connection for a cervical spine disability, service connection for a right shoulder disability, a right hip disability, a respiratory disability, sleep apnea, hypertension, an initial increased rating for a right knee disability, an increased rating for a left ankle disability, and special monthly compensation based on the need for regular aid and attendance, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  The AOJ should thereafter only return to the Board those issues for which the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


